DETAILED ACTION
	
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
Claims 1-10 are under examination.

Information Disclosure Statement
The IDS filed 7/08/2018 has been considered by the Examiner.  

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to JP2018-169832 filed 09/11/2018. Claims 1-10 are given benefit of priority.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Step 1: Process, Machine, Manufacture or Composition
Claims 6-10 are drawn to a method.
Claims 1-5 are drawn to a device comprising a defining unit, assigning unit, a limiting unit and an arithmetic unit. 

Step 2A Prong One: Identification of an Abstract Idea
The claims 1 and 6 recite:
1. Defining a lattice space that is a collection of lattices where a plurality of compound groups are sequentially arranged. The instant step reads on an abstract idea. Representing compound groups with a lattice is a mathematical concept and can be performed by the human mind. 
2. In the case where any of the compound groups are arranged in any of the lattices of the lattice space, followed by arranging a next compound group in the lattice space, generating a limited lattice space that is a space created by eliminating,  from the lattice space, undesirable regions for the next compound group to be arranged. The instant step reads on an abstract idea. Arranging a lattice and generating a limited space by eliminating regions can be performed by the human mind with paper/pen or as a mathematical concept. A  lattice is a mathematical concept.
3. Assigning a bit to each of lattice points, to which the compound groups can be arranged, in the limited lattice space. This step reads on an abstract idea. Assigning bits to points in a lattice can be performed as mental process or with a mathematical equation representing the positions on a lattice.
4. Performing a ground state search on an Isang model obtained through conversion based on restriction conditions related to each of the lattice points according to simulated annealing, to thereby calculate minimum energy of the Isang model, wherein the method is a method for allowing a computer to search the compound in which a plurality of the compound groups are linked with one another. This step is an abstract idea because it is a mathematical concept of solving for the energy states in an Isang model. The step can be performed by the human with mathematical equations.
The references cited herein are for evidence that the Isang model is a mathematical concept and representing a protein with a lattice model is also a mathematical concept.
Copra et al. (The American Mathematical Monthly vol. 94 (1987) pages 937-959) teach an introduction to the Isang model in one, two and three dimensions (page  938) where positions in a lattice are mathematical concepts with the energy of the system defined by the Hamiltonian which is an mathematical concept (page 940).
 	Huang, Statistical Mechanics (John Wiley and Sons, 1987; Chapter 14 “The Isang Model” page 341-367) evidences the mathematical concepts which are the Isang lattice model and associated energies (page 341-342) expressed as mathematical formulas relating the positions on the lattice (page 343).
Dependent claims 2-5 and 7-10 are drawn to further mathematical concepts and mental process steps that limit the device of claim 1 and the process of independent claims 1 and 6; the dependent claims are also judicial exceptions.

Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that integrate the exception into a practical application.
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
 An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only limitations in addition to the judicial exception are the generically claimed units and device. The units and device at most read on generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea recited in the instantly presented claims into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1. A defining unit configured to define a lattice space, a limiting unit configured to generate a limited lattice space by eliminating undesirable regions, an assigning unit configured to assign a bit to each lattice point, and an arithmetic unit configured to perform a ground state search on an Isang lattice of claim 1; and
2. The device in the preamble of claim 1 and wherein clause of claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112-1st paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-5 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claim 1 recites a device comprising units which are nonce terms encompassing “means for” type language. The recited units are a “defining unit,” a “limiting unit,” an “assigning unit,” and an “arithmetic unit.” A review of the specification does not show a description or definition of the “means,” i.e. the structure of the recited units. A review of the specification shows that aspects of the invention may be implemented using a computer (par. 0145) or program (par. 0058). However a written description of what the various units, i.e.  "means for,” performing the steps of the claims are is not disclosed. 
Additionally, a description of what the device is intended to be is not disclosed. 

Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 6, second step, recite “in the case where any of the compound groups is arranged in any of the lattices of the lattice space, followed by arranging a next compound group in the lattice space, generating a limited lattice space that is a space created by eliminating,  from the lattice space, undesirable regions for the next compound group to be arranged.” The metes and bounds of the process being performed by this step is unclear. It is not clear what “the case where any of the compound groups is arranged in any of the lattices of the lattice space, followed by arranging a next compound group in the lattice space,” is referring to. There is insufficient antecedent basis support for this limitation in the claim.  It is not clear what “the case” is referring to because the claim does not set forth possible cases or steps for arranging compound groups in lattices. It is also not clear what “the next compound group to be arranged” is referring to. There is insufficient antecedent basis support for this limitation in the claim. It is not clear what “the next compound” is referring to and what it is next to. The specification discloses embedding positions of a chain of amino acids into a lattice (par. 0007). However it is not clear if this step is referring to positioning amino acid (compound groups) into a lattice structure.
Claims 1 and 6, third step, recite assigning a bit to lattice points where “the compound groups can be arranged, in the limited lattice space.” There is insufficient antecedent basis support for this limitation in the claim. It is not clear what “the compound groups that can be arranged” is referring to. The metes and bounds of what can and can not be arranged are vague and indefinite. The previous steps recite compound groups but do not set forth compounds that can be arranged in the limited lattice space. It is suggested that the step delete “the” and recite “compound groups that can be arranged.” 
Claims 1 and 6, fourth step, recite “an Isang model obtained through conversion based on restriction conditions.” The claims do not previously recite obtaining an Isang model. It is therefore not clear if and at which point in the method an Isang model is obtained through conversion. The intended method as a whole becomes unclear because the relationship between the claimed steps is not clearly set forth, i.e. the step of performing a ground state search on an Isang model does not relate to the previous steps of defining a lattice, arranging a compound group and assigning a bit to each lattice point. The specification teaches (par. 0007) that the energy of conformation of a protein represented as a lattice can be calculated using an Isang model. However the claim does not recite that the compound groups are represented as lattices in an Ising model.
Claims 1 and 6, recite wherein the device and method, respectively, is for searching the compound. There is lack of antecedent basis support for “the compound.” The first and second step of the method recites compound groups. It is not clear what “the compound” is referring to. It is also not clear what relation the wherein clause has with the previous steps or at which point in the process steps the searching of the compound occurs.
Evaluation limitations under 112(f)
Claim 1 recites a device comprising units which are nonce terms encompassing “means for” type language. The recited units are a “defining unit,” a “limiting unit,” an “assigning unit,” and an “arithmetic unit.” The specification does not provide a structural description of the units, i.e., the “means for” carrying out the claimed steps and what these units actually are. A review of the specification shows that aspects of the invention may be implemented using a computer (par. 0145) or program (par. 0058). However a written description of what the various units, i.e.  "means for,” performing the steps of the claims are is not disclosed.  However, the “unit” structures intended to perform the claimed functions are not made clear. One would not know what is needed to be a means for carrying out the steps of claim 1. It is therefore unclear what is intended by the “units” in order to meet the metes and bounds of the claim. 
Additionally, the structure of the “device” is also vague and indefinite. The device comprises units which are nonce terms with no structure. Because what the units are is unclear, the metes and bounds of the device is also unclear, i.e. it is not clear what the device is – a computer, a processor, a computer readable medium, or other type of apparatus?
Applicants have support for a computer and program. It is suggested that the claims be amended to recite a computer instead of device and program instead of units.
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al. (Computer Physics Communications, vol. 182 (2011) pages 1896-1899) in view of Babbush et al. (IDS filed 8/07/2019).
Li et al. teach an Isang model of protein folding with a lattice that represents a protein with compounds (Figure 1 and 3); a three-dimensional lattice is taught (page 1896, col. 2, par. 2)(i.e. lattice space that is a collection of lattices where a plurality of compound groups are sequentially arranged), as in claims 1 and 6.
Li et al. teach setting an attractive energy between hydrophobic H-H groups and no energy between polar groups (page 1896, col. 1, par. 2 and col. 2, par. 3)(i.e. assign a bit to each of the lattice points to which the compound groups can be arranged). Li et al. teach the hydrophobic H-H interaction as “1” (Figure 5 caption) and no interaction energy between polar groups suggest the energy is set to “0”, as in claims 1 and 6.
Li et al. teach finding the ground state of the protein lattice model (page 1896, col. 2, par. 1 and Figure 1)(i.e. perform a ground state search on an Isang model); Li et al. teach changing and decreasing the temperature (page 1897, col. 2, section “Results”) and finding the ground state (page 1898, col. 2, par. 4 and Figure 3 left-hand corner)(i.e. according to simulated annealing to calculate minimum energy of the Isang model), as in claims 1 and 6.
Li et al. does not teach step two of claims 1 and 6 of “followed by arranging of a next compound group in the lattice space by, eliminating from the lattice space undesirable regions for the next compound group to be arranged.”
Li et al. do not specifically teach the limitations of claims 2-5 and 7-10.
Babbush et al. teach protein folding using a lattice Isang-type model where the next compound group is placed on a turn and an adjacent lattice spacing is eliminated because the compound is not placed on said adjacent lattice space, but rather on the lower lattice space (Figure 2)(i.e. eliminating from the lattice space undesirable regions for the next compound group to be arranged when arranging the next compound group in the lattice space), as in claims 1 and 6.
Babbush et al. also teach an embodiment of using bits to represent positions and turns in the protein conformation (Figure 2), as in claims 1 and 6. 
Babbush et al. teach (Figure 2) a limit of three compound groups arranged in a straight chain (i.e. which makes obvious setting the maximum number of the compound groups arranged in a straight chain), as in claims 2 and 7.
Babbush et al. teach (Figure 2) that after a turn, the lattice points on the left are empty (i.e. excluding excess lattices present in a lattice space generated by setting the maximum number), as in claims 3 and 8.
Babbush et al. teach that their model represents amino acid groups in a protein (page 3, par. 1 and page 7, par. 1), as in claims 4-5 and 9-10.
Applying the KSR standard of obviousness to Li et al. and Babbush et al. it is  concluded that the combination of the references represents a combination of known elements which yield the predictable result.  At the time of invention, a practitioner could have combined the teachings of  Li et al. for annealing an Isang lattice used to represent the folding of a protein with teachings of Babbush et al. for modeling the lattice by removing lattice spaces not needed for positions along the protein chain.  As a result, the predictable result of simulating ground state configurations of a modelled protein would be  achieved. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635